EXHIBIT 10.1

 

THE ALLSTATE CORPORATION

2001 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

                                                                                                                                          
[Date]

 

[Name]

[Address]

[City]

 

In accordance with the terms of The Allstate Corporation 2001 Equity Incentive
Plan (the “Plan”), pursuant to action of the Compensation and Succession
Committee of the Board of Directors, The Allstate Corporation hereby grants to
you (the “Participant”), subject to the terms and conditions set forth in this
Restricted Stock Unit Award Agreement (including Annex A hereto and all
documents incorporated herein by reference), Restricted Stock Units (RSUs), as
set forth below.  Each RSU corresponds to one share of Stock. An RSU is an
unfunded and unsecured promise to deliver one share of Stock on the Conversion
Date or as otherwise provided herein.  Until such delivery, you have only the
rights of a general unsecured creditor of Allstate and not as a stockholder with
respect to the shares of Stock underlying your RSUs.

 

Number of RSUs Granted:

 

 

 

Date of Grant:

 

 

 

Period of Restriction:

 

 

 

Conversion Date:

Each RSU will convert to one share of Stock on the date the restrictions lapse
with respect to that RSU (the “Conversion Date”).

 

 

Dividend

 

Equivalent Right:

Each RSU shall include a Dividend Equivalent Right.

 

Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this RSU Award Agreement.

 

All terms, provisions and conditions applicable to the Restricted Stock Unit
Award set forth in the Plan and not set forth herein are hereby incorporated by
reference herein.  To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern.

 

 

 

Thomas J. Wilson

 

Chairman, President and Chief

 

Executive Officer

 

THE ALLSTATE CORPORATION

 

--------------------------------------------------------------------------------


 

Attachment:          Annex A

ANNEX A

 

TO

 

THE ALLSTATE CORPORATION

2001 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Further Terms and Conditions of Award.  It is understood and agreed that the
Award of RSUs evidenced by the RSU Award Agreement to which this is annexed is
subject to the following additional terms and conditions:

 

1.             Tax Withholding.  With respect to the minimum statutory tax
withholding required upon the lapse of restrictions on the RSUs, the Participant
may elect to satisfy such withholding requirements by tender of previously-owned
shares of Stock or by having the Company withhold shares of Stock upon the
Conversion Date.

 

[2.            Termination of Employment.  Except as otherwise specifically
provided in Section 3 below, upon the Participant’s Termination of Employment,
all unvested RSUs shall be treated as follows, subject, however, to the
Compensation and Succession Committee’s right to determine otherwise at any
time:  (a) if the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date, then no unvested RSUs shall be
forfeited and such unvested RSUs will remain subject to the restriction period
set forth on the first page of this RSU Award Agreement; and (b) if the
Participant’s Termination of Employment is on account of any other reason, then
all unvested RSUs shall be forfeited as of the end of the day of such
Termination of Employment.](1)

 

[2.            Termination of Employment.  Except as otherwise specifically
provided in Section 3 below, upon the Participant’s Termination of Employment,
all unvested RSUs shall be treated as follows, subject, however, to the
Compensation and Succession Committee’s right to determine otherwise at any
time:  (a) if the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date, then no unvested RSUs shall be
forfeited and such unvested RSUs will remain subject to the restriction period
set forth on the first page of this RSU Award Agreement;  provided further, that
if the Participant dies following such Retirement and before the end of the
restriction period, then all unvested RSUs shall immediately become
nonforfeitable and the restrictions with respect to the RSUs shall lapse as of
the date of death; (b) if the Participant’s Termination of Employment is on
account of death, then all unvested RSUs shall immediately become nonforfeitable
and the restrictions with respect to the RSUs shall lapse as of the date of
death; and (c)  if the Participant’s Termination of Employment is on account of
any other reason, then all unvested RSUs shall be forfeited as of the end of the
day of such Termination of Employment.](2)

 

(b)   3.     Change of Control.  Except as otherwise specifically provided in
The Allstate Corporation Change of Control Severance Plan (to the extent such
Plan is applicable to the Participant) or another written agreement with the
Company or to which the Participant is a party, the unvested RSUs shall become
nonforfeitable and the restrictions to which the RSU are then subject shall
immediately lapse on the date of a Change of Control, as defined in Section 9.

 

--------------------------------------------------------------------------------

(1) This text applies to awards granted before February 21, 2006.

(2) This text applies to awards granted on or after February 21, 2006.

 

--------------------------------------------------------------------------------


 

4.             Conversion Date.  Unless otherwise determined by the Board, a
Participant shall be entitled to delivery of shares of Stock that underlie the
RSUs then outstanding upon the date the restrictions lapse with respect to such
RSU.

 

5.             Dividend Equivalent Right.  During the Period of Restriction,
each RSU entitles a Participant to receive  a cash amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of each share of Stock underlying such RSU in accordance with the
following schedule:

 

Regular Dividend Payment (“RDP”), if any

 

Dividend Equivalent Payment Date

 

 

 

1st Quarter

 

January 1 through March 31 of the year RDP paid

2nd Quarter

 

April 1 through June 30 of the year RDP paid

3rd Quarter

 

July 1 through September 30 of the year RDP paid

4th Quarter

 

October 1 through December 31 of the year RDP paid

 

Cash payment with respect to a Dividend Equivalent right shall be made only with
respect to such RSUs that are outstanding on the dividend record date.

 

6.             Ratification of Actions.  By accepting the RSU Award or other
benefit under the Plan, the Participant and each person claiming under or
through him shall be conclusively deemed to have indicated the Participant’s
acceptance and ratification of, and consent to, any action taken under the Plan
or the RSU Award by the Company, the Board or the Compensation and Succession
Committee.

 

7.             Notices.  Any notice hereunder to the Company shall be addressed
to its Stock Option Record Office and any notice hereunder to the Participant
shall be addressed to him or her at the address specified on this RSU Award
Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.

 

8.             Governing Law and Severability.  To the extent not preempted by
Federal law, the RSU Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law provisions.  In the event any provision of this RSU Award Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this RSU Award Agreement, and this RSU Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

9.             Definitions.  In addition to the following definitions,
capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

 

“Board Turnover” – see clause (c) of the definition of “Change of Control.”

 

“Change of Control” means, except as otherwise  provided at the end of this
definition, the occurrence of any one or more of the following(3):

 

(a)           (Voting Power)  any Person or group (as such term is defined in
Treasury Regulation Section

 

--------------------------------------------------------------------------------

(3)   The highlighted language conforms with Section 409A of the Internal
Revenue Code.  Provisions pertaining to the former definition of change of
control have been omitted from this draft.

 

--------------------------------------------------------------------------------


 

1.409A-3(i)(5)(v)(B)), other than a Subsidiary or any employee benefit plan (or
any related trust) of the Company or any of its Subsidiaries, acquires or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons, ownership of stock of the Company
possessing 30% or more of the combined voting power of all Voting Securities of
the Company (such a Person or group that is not a Similarly Owned Company (as
defined below), a “More than 30% Owner”), except that no Change of Control shall
be deemed to have occurred solely by reason of such ownership by a corporation
with respect to which both more than 70% of the common stock of such corporation
and Voting Securities representing more than 70% of the combined voting power of
the Voting Securities of such corporation are then owned, directly or
indirectly, by the Persons who were the direct or indirect owners of the common
stock and Voting Securities of the Company immediately before such acquisition
in substantially the same proportions as their ownership, immediately before
such acquisition, of the common stock and Voting Securities of the Company, as
the case may be (a “Similarly Owned Company”); or

 

(b) (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of the Company or of the total fair market value of the stock
of the Company (such a Person or group that is not a Similarly Owned Company, a
“Majority Owner”), except that no Change of Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or

 

(c) (Board Composition) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election (“Board Turnover”); or

 

(d) (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company, or a plan of liquidation of the Company (any of the foregoing, a
“Reorganization Transaction”) that, does not qualify as an Exempt Reorganization
Transaction.

 

Notwithstanding anything contained herein to the contrary:  (i) no transaction
or event shall constitute a Change of Control for purposes of this Agreement
unless the transaction or event constituting the Change of Control also
constitutes a change in the ownership of a corporation (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)), a change in effective control of a
corporation (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a
change in the ownership of a substantial portion of the assets of a corporation
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no
sale or disposition of one or more Subsidiaries (“Sale Subsidiary”) or the
assets thereof shall constitute a Change of Control for purposes of this
Agreement if the investments in and advances by the Company and its Subsidiaries
(other than the Sale Subsidiaries) to such Sale Subsidiary as of immediately
prior to the sale or disposition determined in accordance with Generally
Accepted Accounting Principles (“GAAP”) (but after intercompany eliminations and
net of the effect of intercompany reinsurance) are less than 51% of the
Consolidated Total Shareholders’ Equity of the Company as of immediately prior
to the sale or disposition.  Consolidated Total Shareholders’ Equity means, at
any date, the total shareholders’ equity of the Company and its Subsidiaries at
such date, as reported in the consolidated financial statements prepared in
accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Exempt Reorganization Transaction” means a Reorganization Transaction that
fails to result in (a) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) becoming a More than 30% Owner or a
Majority Owner, (b) Board Turnover, or (c) a sale or disposition to any Person
or group (as such term is defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)) of the assets of the Company that have a total
Gross Fair Market Value (as defined below) equal to at least forty percent (40%)
of the total Gross Fair Market Value of all of the assets of the Company
immediately before such transaction.  “Gross Fair Market Value” means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

“Majority Owner” – see clause (b) of the definition of “Change of Control.”

 

“More than 30% Owner” – see clause (a) of the definition of “Change of Control.”

 

“Reorganization Transaction” – see clause (d) of the definition of “Change of
Control.”

 

“Similarly Owned Company” – see clause (a) of the definition of “Change of
Control.”

 

“Voting Securities” of a corporation means securities of such corporation that
are entitled to vote generally in the election of directors of such corporation.

 

--------------------------------------------------------------------------------